DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest an optical module comprising: a housing that is formed of a conductor that is insertable and removable with respect to an opening portion of an apparatus; a substrate that is arranged in an internal space of the housing; and a blocking unit that divides the internal space in which the substrate is arranged into two spaces, wherein the blocking unit includes: a first conductor pattern that is formed on one surface of the substrate; a second conductor pattern that is formed on another surface of the substrate; a plurality of vias that penetrate through the substrate and connect the first conductor pattern and the second conductor pattern; a first auxiliary member that is formed of a conductor and comes into contact with the first conductor pattern and the housing; and a second auxiliary member that is formed of a conductor and comes into contact with the second conductor pattern and the housing.
Specifically, the closest prior art identified by Examiner, e.g. US-2008/0240717, US-2019/0094913-A1, and US 6,366,380 B1, fail to specifically teach the concept of a blocking unit that divides the internal space in which the substrate is arranged into two spaces, wherein the blocking unit includes: a first conductor pattern that is formed on one surface of the substrate; a second conductor pattern that is formed on another surface of the substrate; a plurality of vias that penetrate through the substrate and connect the first conductor pattern and the second conductor pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637